Unstated in the majority's opinion is the fact that these appellants were beneficiaries *Page 84 
under the will. Unquoted in the majority's opinion is the balance of R.C. 2115.16 which provides that notice of the hearing must be given by registered mail or otherwise "to such of the following as are known to be residents of the state and whose place of residence is known: * * * (C) Beneficiaries under the will * * *."
In my opinion publication in a newspaper is not such reasonable notice as required to be given to beneficiaries of a will who are known to be residents of the state and whose place of residence is known.